Citation Nr: 9916620	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for joint pain and 
muscle aches due to undiagnosed illness.

2.  Entitlement to service connection for dizziness and 
lightheadedness due to undiagnosed illness.

3.  Entitlement to service connection for vision changes due 
to undiagnosed illness.

4.  Entitlement to service connection for loss of energy due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has active duty from May 1969 to April 1973, and 
from December 1990 to April 1991, with intervening and 
subsequent service with the Air National Guard.  He served in 
the Southwest Asia theater of operations in support of 
Operation Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 rating decisions by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for joint pain and 
muscle aches, dizziness and lightheadedness, vision changes 
and loss of energy, with all disabilities claimed as due to 
undiagnosed illness.

The veteran's claim for loss of energy is the subject of the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

3.  The claims file does not contain competent evidence 
showing that the veteran has joint pain and muscle aches, 
dizziness and lightheadedness (to include postural dizziness) 
or compensable vision changes that are related to his 
service.

4.  All of the veteran's current joint pain and muscle aches, 
dizziness and lightheadedness and vision changes have been 
attributed to known clinical diagnoses.

5.  The veteran has refractive error of both eyes, which is 
not a disability for which compensation may be granted under 
governing criteria.


CONCLUSIONS OF LAW

1.  The claims for service connection for joint pain and 
muscle aches, dizziness and lightheadedness, and vision 
changes, on a direct basis under 38 C.F.R. § 3.303, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Joint pain and muscle aches, dizziness and 
lightheadedness and vision changes were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

3.  Service connection for presbyopia, shown as refractive 
error, is precluded by law. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303(c), 4.9 (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - on a Basis Other than as Due to 
Undiagnosed Illness  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

The Board initially notes that in a March 1974 unappealed 
decision, the RO denied entitlement to service connection for 
dizziness, finding that it was not shown on the most recent 
examination.  The evidence submitted since March 1974 
includes a diagnosis of "postural dizziness," which was not 
of record at the time of the RO's March 1974 decision.  The 
Board finds that this evidence is not cumulative, is "new" 
and probative of the issue at hand, and is material.  The 
Board therefore finds that, to the extent a claim for 
"direct" service connection for dizziness has been 
presented under 38 C.F.R. § 3.303, new and material evidence 
has been submitted that is sufficient to reopen the claim, 
and the claim for dizziness is therefore reopened.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998); Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).

The veteran has filed claims for joint pain and muscle aches, 
dizziness and lightheadedness, and vision changes.  The Board 
initially will consider whether the veteran suffered from any 
of these disabilities during service. In this regard, the 
Board notes that in December 1975, the RO granted service 
connection for left and right foot drop, respectively, and 
that to assign an additional rating for the veteran's left 
and right foot drop symptoms as due to joint pain from an 
undiagnosed illness would be duplicative of symptomatology 
for which the appellant is currently rated, and would 
constitute pyramiding.  See 38 C.F.R. § 4.14 (1998); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board 
has therefore limited its discussion in the claim for joint 
pain to exclude the veteran's left and right foot drop 
symptoms.

The veteran's service medical records, dated between May and 
October of 1972 show that he was treated for complaints that 
included light headedness.  The final diagnosis was chronic 
anxiety reaction.  A separation examination, dated in March 
1973, indicates that the veteran's musculoskeletal system and 
eyes were clinically evaluated as normal.  The report also 
notes defective near and distant visual acuity, bilateral, 
and that the veteran was treated for dizziness in May 1972, 
with no problems since.  There is also a notation that he was 
treated for muscle cramps in the right leg in March 1973, 
with NCNS (no complications and no sequale). 

VA outpatient treatment records, dated in January 1979, show 
treatment for dizziness.  The impressions were dizzy spell, 
nonspecific, and viral syndrome.  In May 1981, he was treated 
for lumbosacral pain.

In April 1991, the veteran was treated for complaints of low 
back pain.  The assessment was muscle strain.

Periodic examination reports, dated in March 1992 and June 
1997, respectively, show that the veteran's musculoskeletal 
system, ears, eyes, drums, pupils, ophthalmoscopic, ocular 
motility, upper and lower extremities, and neurological 
condition were all clinically evaluated as normal.  In the 
accompanying reports of medical history, the veteran denied 
ever having swollen or painful joints, dizziness of fainting 
spells and "bone, joint or other deformity."  He indicated 
that he had had recurrent back, pain, eye (in March 1992 
only) and "ear, nose or throat" problems, and "arthritis, 
rheumatism, or bursitis" (in June 1997 only).  In both 
reports, defective visual acuity was noted.

Service medical records, dated in January 1995, show that the 
veteran suffered right knee strain (medial collateral 
ligament strain v. meniscal strain) after he feel while 
preparing a defensive fighting position.  He subsequently 
received periodic treatment for the right knee in 1995.
 
In May 1995, the veteran was afforded a Persian Gulf protocol 
examination.  The report of that examination shows that the 
veteran had no complaints.  On examination, he was noted to 
have corrected vision, with no other relevant findings or 
diagnoses.

A VA examination report, dated in August 1995, shows that it 
contains diagnoses of residual status post surgery on the 
right knee with some achiness in the morning, postural 
vertigo, possibly related to the inner ear, and either a 
viral neuronitis or acute labyrinthitis.

A VA visual examination report, dated in November 1995, 
contains a diagnosis noting refractive error and congenital 
RPE hypertrophy OD (right eye).

A VA visual examination report, dated in July 1997, contains 
a diagnosis noting refractive error and presbyopia OU (both 
eyes).

A VA compensation and pension examination report, dated in 
July 1997, shows that the veteran complained of intermittent 
numbness in his right ear for one month, and a three to four 
year history of light-headedness related to postural changes.  
The diagnoses noted intermittent numbness of the right ear 
for one month, etiology unknown, and postural dizziness for 
about three to four years.

A VA examination that included the veteran's joints, dated in 
July 1997, shows that the veteran complained of bilateral 
knee and low back soreness.  He denied pain elsewhere.  He 
further complained of light-headedness and dizziness that 
occurred for about 45 seconds twice per week, while sitting 
in an upright position, or when laying back in bed.  The 
relevant aspects of the diagnoses were normal knees, 
bilaterally, and signs and symptoms of lumbar strain. 

VA outpatient treatment records, dated in June 1998, show 
that the veteran was found to have disc irregularities at the 
L5-S1 and L4-L5 levels.

The claims file contains several lay statements from the 
veteran's wife, brother and tow friends of the veteran which 
essentially state that the veteran has exhibited the claimed 
symptoms since his return from Southwest Asia.

A review of the veteran's transcript from his hearing, held 
in July 1996, and his written statements, shows that the 
veteran reported that he has joint pain and muscle aches in 
his knees and back.  He further complains of four to five 
episodes of dizziness per week, of three to four minutes 
each, and at his hearing he indicated that they were like 
panic or anxiety attacks.  He stated that although he wore 
glasses prior to his service in the Persian Gulf, he has had 
gradual vision loss such that his prescription has now 
increased and he requires glasses for reading.

The Board is unable to find that joint pain and muscle aches, 
dizziness and lightheadedness, or vision changes, have been 
shown during the veteran's service.  With regard to the claim 
for dizziness and lightheadedness, although the veteran was 
treated for dizziness in late 1972, this condition was 
apparently an acute condition, as evidenced by the lack of 
subsequent treatment, complaints, or clinical findings 
involving this symptom during the veteran's remaining 
service, and the lack of findings pertaining to dizziness in 
the veteran's separation examination report from his first 
period of active duty.  The Board further notes that the 
veteran's complaints of dizziness were related to chronic 
anxiety.  Service medical records for the veteran's second 
period of service are silent as to dizziness and 
lightheadedness.  As for the claim for joint pain and muscle 
aches, while the service medical records show that the 
veteran was treated for joint pains involving the right knee 
and low back, these records do not show any complaints, 
treatment or diagnosis of a systemic condition (the Board 
notes here that the RO denied a claim for service connection 
for backache in November 1994, and denied a claim for 
residuals of a right knee injury in August 1997).  In 
addition, examination reports, dated in March 1992 and June 
1997, respectively, do not show joint pain and muscle aches, 
or dizziness and lightheadedness.  In and in the accompanying 
reports of medical history, the veteran denied ever having 
swollen or painful joints, or dizziness or fainting spells.  
Accordingly, the claims for service connection for joint pain 
and muscle aches, and dizziness and lightheadedness, must be 
denied as not well grounded.

With regard to the claim for vision changes, the veteran's 
service medical records show many notations of defective 
visual acuity.  There is no other medical evidence of vision 
changes.  To the extent that the veteran's service medical 
records show many notations of defective visual acuity, under 
38 C.F.R. § 3.303(c), congenital or developmental defects, to 
include refractive error of the eye, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  See also 38 C.F.R. § 4.9.  Thus, the veteran's 
presbyopia, congenital RPE hypertrophy OD, and other 
refractive error of the eye may not be regarded as a 
disability and may not be service connected on the basis of 
incurrence or natural progress during service.  VA 
Adjudication Procedures Manual (M21-1), Part VI, para. 11.07, 
Change 52 (August 26, 1996).  Therefore, service connection 
may not be granted for the veteran's presbyopia or refractive 
error.  The Board further notes that there is no evidence 
that the veteran has a congenital defect of either eye that 
was subject to a superimposed disease or injury during 
service, which would otherwise allow for service connection.  
See VAOPGCPREC 82-90 (July 18, 1990).  Accordingly, the claim 
for service connection for vision changes on a direct basis 
must be denied as not well grounded.

Finally, a continuity of symptomatology has not been shown.  
Notwithstanding the veteran's (noncompensable) refractive 
error, the first medical evidence of any of the claimed 
disabilities is found in the August 1995 VA examination 
report.  Thus, the first medical evidence for any of the 
claimed conditions is dated over four years after separation 
from service, and the claims file does not contain a medical 
opinion which relates a disability involving joint pain and 
muscle aches, dizziness and lightheadedness, or vision 
changes, to the veteran's service.  Accordingly, the claims 
for joint pain and muscle aches, dizziness and 
lightheadedness, and vision changes, on a direct basis, must 
be denied as not well grounded.  38 C.F.R. § 3.303.

Finally, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between any joint pain and muscle aches, dizziness and 
lightheadedness, or compensable vision changes, and either 
period of active service, or any period of active duty for 
training or inactive duty training, which would otherwise 
show a nexus between the claimed disabilities and his 
service.  See 38 U.S.C.A. §§ 101 (22), (23), 1110, 1131 (West 
1991).

The only evidence presented by the veteran that tends to show 
that there is a connection between any of the present 
conditions and his service are his own statements.  With 
regard to the nexus requirement, although the veteran's lay 
statements represent evidence of continuity of 
symptomatology, they are not competent evidence that relates 
the present conditions to inservice symptomatology, and under 
such circumstances these claims are not well grounded.  
Savage.  Furthermore, for all of these claims, a lay person 
untrained in the fields of medicine is not competent to offer 
an opinion as to diagnosis, or as to the etiology of any of 
the claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Hence, these arguments do not provide a factual 
predicate upon which service connection may be granted.

Insofar as it pertains to claims for "direct" service 
connection under 38 C.F.R. § 3.303, although the Board 
considered and denied this appeal on grounds different from 
that of the RO, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claims were 
well grounded, the RO accorded the claimant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand these claims to the RO for consideration 
of the issue of whether this aspect of the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in determinations favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).  Further, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown , 9 Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Disability Due to an Undiagnosed Illness

The veteran's DD Form 214 indicates that the veteran had 
active military service in the Southwest Asia theater of 
operations for approximately two months sometime between late 
1990 and early 1991.  Further, the record includes post-
service medical or other evidence of the claimed 
disabilities.  In view of the particular nature of the 
claimed disabilities, and, to the extent that his claims are 
based on the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 regarding service connection for disability due to 
undiagnosed illnesses for such veterans, the Board finds that 
the veteran's claims are well-grounded under 38 U.S.C.A. § 
5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in September 1996, 
the RO sent the veteran a letter requesting that he forward 
all additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
addition, a review of the claims file shows that the RO has 
obtained, or attempted to obtain, all identified records of 
treatment, and that several lay statements have been 
obtained.  Based on the foregoing, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include signs or 
symptoms involving fatigue, and muscle and joint pain.  38 
C.F.R. § 3.317(b)(2).  It should also be emphasized that 
entitlement under these special provisions is only for 
disability which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). 

The veteran asserts that he has joint pain and muscle aches, 
dizziness and lightheadedness, and vision changes due to an 
undiagnosed illness. 

Initially, the Board notes that the veteran's service medical 
records show that he was treated for fatigue, and dizziness, 
during his first period of active duty in the early 1970's.  
Since these episodes occurred prior to the veteran's service 
in Southwest Asia, they may not serve as a basis for a grant 
of service connection under 38 C.F.R. § 3.317.

As stated previously, periodic examination reports taken from 
the veteran's second period of active duty, dated in March 
1992 and June 1997, respectively, show that the veteran's 
musculoskeletal system, ears, eyes, drums, pupils, 
ophthalmoscopic, ocular motility, upper and lower 
extremities, and neurological condition were all clinically 
evaluated as normal.  In the accompanying reports of medical 
history, the veteran denied ever having swollen or painful 
joints, dizziness of fainting spells and "bone, joint or 
other deformity."  He indicated that he had had recurrent 
back, pain, eye (in March 1992 only) and "ear, nose or 
throat" problems, and "arthritis, rheumatism, or bursitis" 
(in June 1997 only).  In both reports, defective visual 
acuity was noted.

The Board initially notes that the claims file contains 
several medical reports that attribute the veteran's symptoms 
involving joint pain and muscle aches, as well as dizziness 
and lightheadedness, and vision deficits, to specific disease 
processes or congenital conditions.  Specifically, with 
regard to the veteran's vision, he has been noted to have 
refractive error and presbyopia which are considered 
congenital defects, and therefore amy not be service 
connected.  38 C.F.R. §§ 3.303(c), 4.9.  With regard to the 
claim for dizziness and lightheadedness, a review of a July 
1997 VA medical examination report shows that the veteran was 
diagnosed with postural dizziness of three to four years' 
duration.  The Board further notes that the veteran has 
complained of dizziness and lightheadedness for many years, 
dating back to the early 1970's, and that the veteran's 
lightheadedness was associated with diagnosed anxiety as far 
back as June 1972.  To the extent that the veteran was 
diagnosed with intermittent numbness of the right ear of one 
month's duration, etiology unknown, in July 1997, this 
condition is not shown to have existed for six months or 
more, and may not therefore qualify as a disability due to an 
undiagnosed illness.  38 C.F.R. § 3.317(a)(3).

With regard to the veteran's claim for joint pain and muscle 
aches, the veteran has been diagnosed with lumbosacral disc 
irregularities, lumbar strain, and status post right knee 
surgery.  During his examination in July 1997, the veteran 
denied any joint pain other than that in his knees and back.  

Based on the foregoing, the Board finds that the claims file 
does not contain a competent medical opinion indicating that 
the veteran has a chronic condition involving joint pain and 
muscle aches, dizziness and lightheadedness, or vision 
changes, that is due to an undiagnosed illness which exists 
as a separate disability.  The Board therefore finds that the 
preponderance of the evidence shows that the veteran does not 
have joint pain and muscle aches, dizziness and 
lightheadedness, or vision changes due to an undiagnosed 
illness, and to the extent the appellant's claims are based 
on this theory, they must be denied.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).

While the veteran's statements have been duly considered as 
to his symptoms, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
as to his diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the evidence does not show that the veteran has 
joint pain and muscle aches, dizziness and lightheadedness, 
or vision changes, due to an undiagnosed illness, the 
veteran's claims for joint pain and muscle aches, dizziness 
and lightheadedness, or vision changes, due to undiagnosed 
illness must be denied.

With regard to the veteran's claims under 38 C.F.R. § 3.317, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for joint pain and muscle 
aches, dizziness and lightheadedness, and vision changes is 
denied.


REMAND
 
The veteran essentially asserts that he has chronic fatigue 
as a result of his service.  He has also asserted that his 
chronic fatigue is due to an undiagnosed illness.  
Specifically, a review of the transcript from the veteran's 
personal hearing in July 1996, as well as his written 
statements, shows that he asserts that he has had constant 
fatigue since he returned from service in Southwest Asia 
during the Persian Gulf War. 

The Board has determined that a remand is required to 
determine whether the veteran currently has a chronic 
disability involving fatigue.  First and foremost, the 
"diagnosis" in the veteran's July 1997 VA examination 
report contains contradicting statements which make it 
unclear as to whether the veteran has chronic fatigue 
syndrome (CFS).  Specifically, the examiner first stated that 
there was no specific etiology for the veteran's complaints 
of fatigue, that his lab work was normal, and that, "the 
patient meets [the] criteria for chronic fatigue syndrome."  
The examiner went on to state that "according to the C file 
upon claiming the Persian Gulf syndrome, the patient had 
impaired memory or concentration, sore throat, muscle pain, 
multiple joint pains, new headaches and refreshing sleep."  
The examiner concluded that the veteran did not currently 
have all the criteria to meet the official diagnosis of 
chronic fatigue syndrome, and that the etiology of the 
fatigue is currently unknown.

The Board notes that it does not appear that there is a 
factual basis for the examiner's statement that the veteran 
had previously claimed to have impaired memory or 
concentration, sore throat, muscle pain, multiple joint 
pains, new headaches and refreshing sleep.  In addition, it 
is unclear whether the veteran meets the criteria for chronic 
fatigue syndrome.  In this regard, there is evidence that the 
veteran does not have a chronic fatigue of any kind, 
specifically, in the veteran's August 1995 VA examination 
report the examiner stated that clinically there was no 
demonstration of abnormal fatigue.  

Finally, the Board notes that the July 1997 VA examination 
report does not offer significant findings pertaining to the 
onset, frequency or continuity of the diagnosed conditions or 
symptoms, and the examiner did not express an opinion as to 
the likelihood that the conditions were related to service in 
the Southwest Asia theater of operations.  Without 
significant findings and opinions, based on a factually 
accurate record, which address the onset and chronicity of 
the veteran's conditions, the provisions of 38 C.F.R. § 3.317 
cannot be considered.  Moreover, as noted above, there is 
medical evidence dated before the July 1997 VA examination 
that indicates that the veteran does not have fatigue.  
Therefore, the Board finds that it is necessary to obtain 
detailed medical examination which addresses the issue of 
whether the veteran had fatigue due to an undiagnosed illness 
or whether he has CFS, to include the etiology of CFS, if 
found.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a) (1998); Talley v. Brown, 6 Vet. 
App. 72, 74 (1993).  This duty includes conducting a thorough 
and contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion or order an additional examination before deciding 
the veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Based on the foregoing, the Board has determined 
that additional medical development is necessary to clarify 
the nature and etiology of the claimed chronic loss of 
energy.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for loss of 
energy.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified which have not been secured 
previously.

2.  The RO should arrange for the veteran 
to be given a VA general medical 
examination.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  The 
purpose of this examination should be to 
identify all signs of loss of energy 
which the veteran claims to experience on 
a chronic basis as a result of his 
Persian Gulf service.  A complete 
history, which includes the time of 
initial onset and the frequency and 
duration of his fatigue, should be 
elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examiner should expressly state an 
opinion as to whether loss of energy is 
attributable to a known clinical 
diagnosis.  For loss of energy which is 
not attributable to a known diagnosis, 
the findings should reflect all objective 
indications of chronic disability.  
Finally, the examiner should express his 
or her opinion as to whether the 
veteran's loss of energy is "chronic" 
(i.e., as having existed for six months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a six-month period).

4.  Next, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

5.  When the development requested has 
been completed, the RO must readjudicate 
the issue of service connection for loss 
of energy due to an undiagnosed illness.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

